Title: From Thomas Jefferson to Adam Walker, 17 July 1787
From: Jefferson, Thomas
To: Walker, Adam



Sir
Paris July 17. 1787.

A servant of mine who was lately in London, informing me that he had seen my Harpsichord in your shop, finished, and ready to be delivered on my sending an order for it, I write the present to desire you to deliver it to Mr. John Trumbull or order. I do not know what arrangements Colo. Smith took for the having it packed. He is now absent. Probably it should be packed by Mr. Kirkman the maker. Mr. Trumbul will be so good as to settle this either with you or him, and to pay any thing which remains unpaid by Colo. Smith. Your further attention, where necessary will oblige Sir Your very humble servant,

Th: Jefferson

